     Case 2:19-cv-01191-JAM-CKD Document 50 Filed 12/08/20 Page 1 of 1


 1   BRUCE A. KILDAY, ESQ., SB No. 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     DANIELLE J. WILLIAMS, ESQ., SB No. 317229
 4     Email: dwilliams@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendant RYAN McMAHON
 9
10                                  UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA
12
13   KORI MCCOY, et al.,                               ) Case No.: 2:19-cv-1191-JAM-CKD
                                                       )
14                                   Plaintiffs,       ) NOTICE OF APPEARANCE
                                                       )
15
                             vs.                       )
16                                                     )
     CITY OF VALLEJO, et al.                           )
17                                                     )
                                     Defendants.       )
18
             Attorney BRUCE A. KILDAY, of the law firm of Angelo, Kilday & Kilduff, LLP, has
19
     joined in as attorney of record for Defendant RYAN MCMAHON in this matter. Pursuant to Fed.
20
     R. Civ. P. 5, Mr. Kilday requests email notification of all e-filings in this matter.
21
             Mr. Kilday’s email address is bkilday@akk-law.com.
22
       Dated: December 8, 2020                            ANGELO, KILDAY & KILDUFF, LLP
23
24                                                               /s/ Bruce A. Kilday
                                                          By:_________________________________
25                                                           BRUCE A. KILDAY
                                                             Attorneys for Defendant RYAN
26                                                           MCMAHON
27
28

                                                   -1-
                                         NOTICE OF APPEARANCE
      {00188550;1}
